          Case 1:20-cv-00586-NONE-SAB Document 11 Filed 06/25/20 Page 1 of 1


 1

 2

 3

 4
                         UNITED STATES DISTRICT COURT
 5
                                  EASTERN DISTRICT OF CALIFORNIA
 6

 7   CRYSTAL RICHARDS, et al.,                           Case No. 1:20-cv-00586-NONE-SAB

 8                  Plaintiffs,                          ORDER CONTINUING MANDATORY
                                                         SCHEDULING CONFERENCE TO
 9           v.                                          OCTOBER 8, 2020

10   FAMILY HEALTHCARE NETWORK, et al., (ECF No. 10)

11                  Defendants.

12

13          Crystal Richards, Michael Richards, and Caroline Cuellar (“Plaintiffs”) brought this

14 action under the Federal Tort Claims Action 28 U.S.C., Sections 1346(b) 23 and 2671, et. seq.

15 On June 23, 2020, an order issued requiring Plaintiffs to file a notice of the status of service on

16 the defendants due to the upcoming scheduling conference set for July 21, 2020. On this same

17 date, summons were returned executed with service effected on June 1, 2020 and June 8, 2020.

18 Counsel also filed a declaration requesting that the scheduling conference be continued ninety

19 days to allow for the defendants to appear in this action.
20          Accordingly, the mandatory scheduling conference set for July 21, 2020 is HEREBY

21 CONTINUED to October 8, 2020 at 10:00 a.m. in Courtroom 9. The parties shall file a joint

22 scheduling report seven (7) days prior to the continued date.

23
     IT IS SO ORDERED.
24

25 Dated:      June 24, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                     1
